Citation Nr: 1222269	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  01-03 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to an effective date prior to May 19, 2008, for an award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).    



REPRESENTATION

Appellant represented by: Robert V. Chisolm, Attorney



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  A summary of the complex procedural history was included in the Board's August 2010 decision and will not be repeated here.  In pertinent part, however, it is noted that in an August 2010 Board decision, it was determined that the RO's June 2000 decision to reduce the rating for the service-connected status post kidney transplant from 60 percent to 30 percent was not proper, and restoration of the 60 percent rating was warranted.  In view of that determination, the issue of entitlement to a TDIU prior to May 19, 2008, was remanded for readjudication.  Then, in April 2011 the Board denied this claim.  The Veteran appealed, and in a November 2011 order, the Court of Appeals for Veterans Claims (Court) upheld a joint motion by the parties and remanded the claim back to the Board.  Subsequently, in May 2012, the Veteran's representative submitted a private March 2012 opinion by a vocational expert, along with a waiver of initial consideration by the agency of original jurisdiction.     


FINDINGS OF FACT

1.  The Veteran initially claimed entitlement to a TDIU on September 17, 1999. 

2.  Prior to February 18, 2003, the evidence did not show that the Veteran was precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.

3.  From February 18, 2003, the evidence reasonably shows that the Veteran is precluded from securing or following a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for a TDIU due to service-connected disabilities were met as of February 18, 2003, but not prior to this date.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.157, 3.159, 3,344, 4.16 (2011).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in October 2003 and April 2008, the RO generally informed the Veteran of the evidence necessary to substantiate his claim and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disability, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings and effective dates are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  Although some of the notice was not provided until after the Veteran's claim was initially adjudicated, the claim was subsequently re-adjudicated in a January 2011supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.   Pertinent medical evidence associated with the claims file consists of VA medical records, private medical evidence and the reports of VA examinations and medical opinions.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.

The Board notes that the November 2011 Joint Motion instructed VA to attempt to locate records from the Social Security Administration (SSA).  However, in subsequent May 2012 correspondence, the Veteran's representative submitted notification from the SSA that such records are not available and specifically requested that the Board not remand the case to attempt to obtain them.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  


II.  Factual Background

The Veteran's claim for entitlement to a TDIU was received in September 1999.  On the form he indicated that he had last worked in 1997 as a self-employed mechanic approximately 20 to 30 hours per week.  He also indicated that he had completed high school.  The Veteran is currently service-connected for depressive disorder associated with his kidney transplant, rated as 70 percent disabling, status post kidney transplant, rated as 60 percent disabling; hypertension, rated as 10 percent disabling; and erectile dysfunction, also associated with his kidney transplant, rated noncompensable.  A combined rating of 60 percent was in effect from June 1, 1999, followed by an 80 percent combined rating from March 27, 2002, and a 90 percent combined rating from May 19, 2008.   The Veteran's service-connected depressive disorder was initially rated as 30 percent disabling effective March 27, 2002.  This rating was increased to 70 percent effective May 19, 2008. 

During a December 1999 VA genitourinary examination, the Veteran was noted to be unemployed, but did "not mention anything he could not do as far as daily activities are concerned," except to say that he could not pass a physical examination to be a truck driver.  He complained of lethargy, occasional weakness, and anorexia, but the VA examiner noted his weight of 292 pounds with height of 72 1/4 inches, contrasting with his claim of anorexia.   Also noted were urination three times per day and not at night, with no hesitancy, no problems with stream, and occasional dysuria.  At a December 1999 VA hypertension examination, the Veteran's blood pressure was 178/96 and 150/98, but he stated that it was usually lower than that.  There was no evidence of pulmonary or peripheral edema, and there was normal sinus rhythm without murmurs, thrills, rubs or cardiomegaly, with no organomegaly palpated, and a liver that was not enlarged.  During a September 2000 VA examination, the Veteran was described as a well-developed, well nourished, obese male in no acute distress, alert, and cooperative.  

A January 2001 VA emergency room note shows that the Veteran was complaining of right lower quadrant pain at the site of his prior kidney transplant.  The examining physician felt that the pain was probably related to driving a truck.  He advised the Veteran not to drive a truck until the pain subsided and possibly to permanently refrain from truck driving.  

In July 2001, the Veteran was hospitalized briefly for gastroenteritis and status post kidney transplant.  It was noted that he had not been taking his immunosuppressive medications.  

VA mental health records from October 2001 to May 2003 show ongoing treatment for depression.  Pertinent GAF scores included 42 (October 2001), 44(January 2002), 55 (August 2002) and 45-50 (May 2003).  In October 2001, the Veteran reported that he did not want to use vocational rehabilitation services because he was unable to work.  He noted that his physician told him that he could not work due to his physical problems.  In January 2002, the Veteran reported that his daily routine consisted of tinkering around the house, raising beef cattle as a hobby and watching TV.  Occasionally friends would come over to borrow his mechanics' tools.  The Veteran indicated that he had enough energy and had interest in some activity.  He looked at his depression as a short-term event.  

In a February 18, 2003 letter, a VA nurse practitioner indicated that the Veteran was unable to sit or stand for long periods and could not lift over 20 pounds as determined by the Nephrology clinic.  The nurse practitioner considered the Veteran was to be unemployable at this time.    

In March 2012, the vocational expert indicated that the that the continuity of the medical record and the findings and symptoms attributable to the service-connected disabilities, as well as the Veteran's self reports and his descriptions of his current limitations, were the basis for his opinion that the Veteran lacked the functional capacity for work.  The expert noted that the Veteran's past work history since discharge, including 13 of 15 years of unemployment, did not demonstrate any significant skills that would be transferable to self-employment, nor did he have the functional ability to focus on tasks and maintain concentration for at least a two hour period at minimum, nor interact appropriately with employers, customers and suppliers.  The expert also noted that although the Veteran's GAF scores might have appeared to indicate a functional level that would allow for work, neither the Veteran's self-reports nor the medical record as a whole established a functional basis that would allow him to obtain or sustain work, even unskilled work at the sedentary level.  Therefore, it was at least as likely as not that his service-connected residual impairments, primarily stemming from chronic pain and depression, and associated degree of disability, had rendered him unable to secure or perform a substantially gainful occupation.  The expert found that this lack of employment capacity dated back to 2003 when his symptoms were well recognized in VA assessments and treatment summaries and when he was not able to rehabilitate himself through vocational rehabilitation services.  The expert pointed specifically to the February 18, 2003assessment by the VA nurse practitioner that the Veteran could not stand or sit for prolonged periods, could not lift over 20 pounds and was considered unemployable due to depression and kidney problems.   

III.  Law and Regulations

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. Part 3, §§ 3 .340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability (ies).  38 C.F.R. § 4.16(b).  Extraschedular consideration is not applicable in this case as the Veteran has met the schedular criteria for the entire time he has been receiving service-connected compensation.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1),(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

IV.  Analysis

As noted above, the Veteran's claim for a TDIU was received in September 1999.  Also, he first met the schedular requirements for a TDIU as of June 1, 1999, the effective date of the 60 percent rating assigned for his kidney disability.  However, the record does not show that the Veteran was precluded from employment due to his service-connected disabilities prior to February 18, 2003.  Notably, prior to this date, there are no medical or vocational assessments indicating that the Veteran was unemployable due to these disabilities.  In this regard, the Veteran did not report anything that he was unable to do as far as daily activities during the December 1999 VA genitourinary examination, reported that his hypertension was generally not highly elevated during the December 1, 1999 VA hypertension examination and was found not to be in any acute distress during the September 2000 VA examination.  Also, although some of the GAF scores assigned during this period were at a level that could potentially be descriptive of unemployability, they are not accompanied by any findings indicating that the Veteran was unemployable due to his service-connected disabilities.  Accordingly, there is no basis for concluding that the scores are actually reflective of any finding of unemployability due to service-connected disabilities.   

Further although the Veteran reported in October 2001 that a physician had informed him that he was unable to work, it appears that he was referring to the January 2001 emergency room physician who simply advised him to refrain from working as a truck driver, which he apparently had been doing.  Once again, prior to February 2003, there is no medical or vocational opinion of record indicated that the Veteran was unemployable due to service-connected disabilities.  In fact, it appears that there may have been some employment during that time.  Moreover, the February 2003 date is consistent with both VA and private opinions on file.

On February 18, 2003, the VA nurse practitioner specifically found that the Veteran was unemployable as a result of his service-connected kidney disability and hypertension.  This opinion was then corroborated by the March 2012 private vocational expert.  There is no opinion of record to the contrary.  Accordingly, February 18, 2003, but no earlier, is the appropriate effective date for the award of TDIU.  


	(CONTINUED ON NEXT PAGE)



ORDER

An effective date of February 18, 2003 (but no earlier) for the award of a TDIU is granted.      


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


